 


110 HR 214 IH: General Slocum Memorial Study Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 214 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Serrano (for himself, Mr. Hinchey, and Mrs. Maloney of New York) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To authorize the Secretary of the Interior to study the suitability and feasibility of designating Oak Point and North Brother Island in the Bronx in the State of New York as a unit of the National Park System. 
 
 
1.Oak point and north brother island study 
(a)Short TitleThis Act may be cited as the General Slocum Memorial Study Act. 
(b)FindingsCongress finds as follows: 
(1)The Area would commemorate the June 15, 1904, catastrophic fire aboard the General Slocum steamship, which resulted in the deaths of more than 1,000 people, most of them German immigrants and their children. 
(2)At the time of this tragedy, there was a vibrant German neighborhood, known as Kleindeutschland or Little Germany, located on the Lower East Side in New York City. 
(3)Among the churches in Kleindeutschland, St. Mark’s Lutheran Evangelical Church on East 6th Street, held an annual outing to celebrate the end of the Sunday school year for neighborhood children and their families. On June 15, 1904, more than 1,300 people boarded the General Slocum for the annual excursion which was a trip to Locust Grove on Long Island Sound. 
(4)Nearly everyone in the neighborhood knew someone who died in the ensuing fire or who perished in the treacherous waters of the East River near Hell Gate. Many lost their entire families. While most passengers were German, victims and rescuers also included African-Americans, and Jewish, Irish, and Italian immigrants. 
(5)The Slocum tragedy also resulted in the devastation of a lively, bustling, and prosperous lower East Side community. Kleindeutschland disappeared forever as its residents fled the reminders of their great losses. Germans left in record numbers and were soon replaced by a new wave of immigrants. The 1910 census showed only a few German families remained in Kleindeutschland. 
(6)In the wake of the Slocum disaster, maritime safety standards were considerably tightened - one of the doomed ship’s legacies. 
(7)The study area marks the location where the greatest loss of life occurred in this, the most deadly peacetime maritime disaster in American history. North Brother Island is where the General Slocum beached and Oak Point is where rescuers assembled and hundreds of bodies were brought ashore. 
(c)DefinitionsIn this Act: 
(1)AreaThe term Area means in Bronx County, New York, the shoreline of the area roughly bounded by 149th Street on the west and Oak Point Rail Yard spurs on the east. It also includes North Brother Island. 
(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 
(d)Study 
(1)In generalThe Secretary shall conduct a study of the Area to evaluate the national significance of the Area and suitability and feasibility of designating the Area as a unit of the National Park System. 
(2)CriteriaIn conducting the study required by paragraph (1), the Secretary shall use the criteria for the study of areas for potential inclusion in the National Park System in section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) . 
(3)ContentsThe study required by paragraph (1) shall— 
(A)determine the suitability and feasibility of designating the Area as a unit of the National Park System; 
(B)include cost estimates for any necessary acquisition, development, operation, and maintenance of the Area; and 
(C)identify alternatives for the management, administration, and protection of the Area. 
(e)ReportSection 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) shall apply to the conduct of the study required by this section, except that the study shall be submitted to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate not later than 18 months after the date on which funds are first made available for the study. 
 
